PER CURIAM:
James K. Burks, Jr., petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 18 U.S.C. § 3582(c) (2006) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court entered an order on January 27, 2012, denying Burks’ motion. Accordingly, because the district court has recently decided Burks’ case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented *196in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.